Garrett, Judge,
delivered the opinion of the court:
Several claims of appellant’s application relating to alleged improvements in electrical terminal cords were allowed by the examiner of the United States Patent Office, but claims 9, 34, and 35 were rejected upon the sole ground that they were anticipated by disclosure in the drawings of a patent to Walter A. Frantz, No. 1611014, issued December 14, 1926. The decision of the examiner being affirmed by the Board of Appeals, the pending appeal to this court was taken.
The appealed claims read as follows:
9. In a device of the class described, an electrical cord, a contact secured to a conductor of the cord, a loop in the conductor adjacent the contact, and a body of insulating material embedding the contact and looped portion of the conductor.
*126534. A cord terminal of the bayonet type comprising an electrical cord, a pair of strip contact members electrically connected to conductors of said cord, and a body of resilient insulating material embedding corresponding portions of said members and the adjacent end portions of the cord, said body permitting relative movement between said contacts and deformation of the body, and loops formed in the conductors adjacent their connection to each contact member whereby the connection between the conductor and contact members will not be injured by such relative movement or deformation.
35. In a cord terminal, plurality of metallic contact members, a cord having a plurality of electrical conductors, the end portions of said conductors being turned bach from the end of the cord and electrically connected to said contact members, and a body of resilient insulating material embedding said contact members and the adjacent end portions of said cord.
It will be noted that in both claims 9 and 34 an element, as expressed in claim 9, is “ a loop in the conductor adjacent the contact.” In claim 35 an element is “ the end portions of said conductors being turned back from the end of the cord and electrically connected to said contact members.”
It seems to have been the view of the tribunals of the Patent Office, that the language quoted, supra, from claim 35 defines the loop element specifically mentioned as such in the other two claims, and the brief of the Solicitor for the Patent Office agrees with the statement of appellant’s brief, saying:
These loops in the conductors of the cord adjacent the points of connection between the conductors and the contacts constitute the principal distinguishing feature of the invention defined in the three appealed claims.
It seems to us, however, that there is a distinction between claims 9 and 34, on the one hand,, and claim 35, on the other, as will be later pointed out. Nos. 9 and 34 will be first considered.
There was no suggestion in either the decision of the examiner or that of the Board of Appeals that the loop element was not patentable per se, and the rejection, as stated, was based solely upon the alleged anticipation in the Frantz drawings.
In appellant’s structure there is shown an electrical cord containing two wires, or conductors, each individually insulated, the two being bound together by an additional insulating coating to form the electrical cord of which they are parts. The ends of these wires, or conductors, are bent back upon themselves so as to form complete loops. The loops in the conducting wires are adjacent to the contact points, but do not themselves touch these points or form any part of the contact.
In one figure of the Frantz drawings there is shown an arrangement wherein the bared ends of conducting wires are bent through lióles in the contact members at the very point of connection. As bent they are somewhat looped and at the looped point themselves form part of the connection. Back of the bared ends so bent into *1266boles, the insulated portions of the wires are slightly curved. As we understand the case, it is this slightly curved portion of the insulated part of the wire (and not the bent bared end) which the tribunals of the Patent Office held to be anticipatory of “ a loop in the conductor adjacent the contact.” (Italics ours.)
There is no reference in either the specification or claims of Frantz to either the bent, or looped, bared ends which actually contact in looping, or to the slight curve in the insulated portion of the wire. No function was ascribed to either of these features disclosed in the drawings.
It is argued by the solicitor for the Patent Office that it is immaterial that the patent “ ascribes no function to the curves,” and that “ description for the purposes of anticipation can be by drawings alone as well as by words.”
This rule of law is so well known as to require no citation of authority to support it, but, like all rules, it must be applied with proper limitations.
In the case at bar the drawings of Frantz do disclose noninsu-* lated wire ends bent in a manner which probably causes the form resulting to meet the common meaning of loop, but there is no claim that these appear in such a relation to the device as to lead to the conclusion that their purpose in Frantz was the same as the purpose of the loops in the insulated portions of appellant’s conductors. As stated, these particular formations were not the formations held to be anticipatory of claims 9 and 34 by the Patent Office tribunals. They relied upon the slight curve heretofore discussed for anticipation.
We are unable to agree with those tribunals that these slight curves should be taken as anticipatory of appellant’s loops. Basing our deductions alone upon the drawings in Frantz, as we must, since the specifications shed no light upon the matter, we do not feel that the slight curves of Frantz can perform the same function in all respects as the loops of appellant.
Since the claims at issue were rejected solely upon the ground of anticipation, as heretofore stated, and since we do not think the Frantz drawings do, in fact, anticipate claims 9 and 34, we are of opinion said claims should be allowed.
As to claim 35, however, the element quoted, supra, has no limitation of a loop adjacent the contact. As worded, it is a broader claim than the others, calling for turned ends electrically connected to the contact members. We are unable to distinguish in the language itself anything not readable upon the bent or looped wire ends of the Frantz drawings. Accordingly, we agree that this claim should not be allowed over the reference.
*1267The decision of the Board of Appeals is modified, being reversed as to claims 9 and 34 and ofifirmed as to claim 35.